Exhibit 1 HADERA PAPER LTD. Industrial Zone, Hadera, Israel SPECIAL GENERAL MEETING OF SHAREHOLDERS To Be Held on Thursday, July 7, 2011 Dear shareholder, You are cordially invited to attend the Special General Meeting of the shareholders of Hadera Paper Ltd. (the “Company”) to be held at the registered office of the Company located at 1 Meizer St., Industrial Zone, Hadera, Israel on Thursday, July 7, 2011, at 10:00 a.m. (Israel time) (the “Meeting”). The agenda for the Meeting is as follows: 1. To reelect Ms. Atalya Arad to serve as an external director of the Company for another three year term, commencing July 10, 2011. The foregoing item of business is more fully described in the proxy statement (the “Proxy Statement”) accompanying this notice. The approval of Proposal I requires the affirmative vote of at least a majority of the Shares present, in person or by proxy, and voting on the matter, provided that such a majority includes (i) at least the majority of the total votes of shareholders, who (a) are not controlling shareholders of the Company, or (b) do not have personal interest in the election of Ms. Arad (other than a personal interest unrelated to relationships with a controlling shareholder of the Company), present at the Meeting in person or by proxy (votes abstaining shall not be taken into account in counting the above-referenced shareholder votes); or (ii) the total number of Shares of the shareholders mentioned in clause (i) above that are voted against such proposal does not exceed two percent (2%) of the total voting rights in the Company. Only the shareholders of the Company of record at the close of business on Monday, June 6, 2011, will be entitled to notice of, and to vote at, the Meeting and any adjournments thereof.Each shareholder of the Company is entitled to appoint a proxy to attend the Meeting and vote in his or her stead. A proxy will be effective only if received by the Company at least forty eight (48) hours prior to the time of the Meeting. Shareholders wishing to express their position on an agenda item for this Meeting may do so by submitting a written statement (“Position Statement”) to the Company’s offices, c/o Ms. Yael Nevo, at 1 Meizer St., Industrial Zone, Hadera, Israel. Any Position Statement received will be furnished to the Commission on Form 6-K, and will be made available to the public on the Commission’s website at www.sec.gov and in addition at www.magna.isa.gov.il or www.maya.tase.co.il. Position Statements should be submitted to the Company no later than Thursday, June 16, 2011. A shareholder is entitled to contact the Company directly and receive the text of the proxy card and any Position Statement. A shareholder, whose shares are held through a member of the Tel Aviv Securities Exchange Ltd. (“TASE”) may vote through a voting deed (ktav hatzba’a) as such term is defined under the Israeli Companies Law, 5759-1999 (the “Companies Law”). The form of the voting deed can be found on the websites www.magna.isa.gov.il and www.maya.tase.co.il. Whether or not you plan to attend the Meeting, you are urged to promptly complete, date and sign the enclosed proxy, and mail it in the enclosed envelope which requires no postage if mailed in the United States.Return of your proxy does not deprive you of your right to attend the Meeting and vote your shares in person. Discussion at the Meeting will be commenced if a quorum is present. A quorum is constituted by two or more shareholders who are present in person or by proxy and represent shares conferring in the aggregate at least one-forth (25%) of the voting power in the Company. If a quorum is not present within half an hour of the time designated for the Meeting, the Meeting will be adjourned to Thursday, July 14, 2011, at the same time and place. If a quorum is not present within half an hour of the time designated for the adjourned meeting, the meeting shall be cancelled. The wording of the resolution to be voted at the Meeting and relevant documents thereto may be inspected at the Company’s offices, which are located at the Company’s offices at 1 Meizer St., Industrial Zone, Hadera, Israel, during normal business hours and by prior coordination with Ms. Yael Nevo (tel: +972-4-6349405). By Order of the Board of Directors, Yael Nevo Corporate Secretary Hadera, Israel June 6, 2011 HADERA PAPER LTD. Industrial Zone, Hadera, Israel PROXY STATEMENT SPECIAL GENERAL MEETING OF SHAREHOLDERS This Proxy Statement is furnished to the holders of ordinary shares, par value NIS 0.01 per share (“Ordinary Shares”), in connection with the solicitation by the Board of Directors of Hadera Paper Ltd. (the “Company”) of proxies to be voted at the Special General Meeting of the shareholders of the Company to be held on Thursday, July 7, 2011 at 10:00 a.m. (Israel time), at the Company’s offices located at 1 Meizer St., Industrial Zone, Hadera, Israel (the “Meeting”), and at any adjournments or postponements thereof.A copy of the Notice of General Meeting of Shareholders accompanies this Proxy Statement. This Proxy Statement and the proxies solicited hereby are first being sent or delivered to the shareholders on or about Monday, June 13, 2011. At the Meeting, the following resolution will be proposed for adoption by the shareholders: 1. To reelect Ms. Atalya Arad to serve as an external director of the Company for another three year term, commencing July 10, 2011. PROXIES; COUNTING OF VOTES Proxies for use at the Meeting are being solicited by the Board of Directors of the Company (the “Board of Directors”).A form of proxy for use at the Meeting is attached.The completed proxy should be mailed in the pre-addressed envelope provided and received by the Company or its designated representative at least forty eight (48) hours before the Meeting. Upon the receipt of a properly executed proxy in the form enclosed herewith, the persons named as proxies therein will vote the Ordinary Shares of the Company covered thereby in accordance with the instructions of the shareholder executing such proxy. Shareholders may revoke the authority granted by their execution of proxies at any time before the exercise thereof by filing with the Company a written notice of revocation or duly executed proxy bearing a later date, or by voting in person at the Meeting. Shareholders may vote shares directly held in their name in person at the Meeting.If a shareholder wants to vote in person at the Meeting shares held in street name, the shareholder must request a legal proxy from the broker, bank or other nominee that holds the shares as well as a statement from the broker, bank or other nominee that it did not vote such shares, and must present such legal proxy at the Meeting.Attendance at the Meeting will not, by itself, revoke a proxy. The Board of Directors does not know of any matter, other than that set forth herein, that is expectedto be presented for consideration at the Meeting.However, if other matters properly come before the Meeting, the persons named in the accompanying proxy are authorized to vote on such matters using their discretion. RECORD DATE; SOLICITATION OF PROXIES Only shareholders of the Company of record at the close of business Monday, June 6, 2011 (the “Record Date”) will be entitled to vote at the Meeting and any adjournment thereof.Proxies will be solicited chiefly by mail; however, certain officers, directors, employees and agents of the Company, none of whom will receive additional compensation therefore, may solicit proxies by telephone, fax or other personal contact. Copies of solicitation materials will be furnished to banks, brokerage firms, nominees, fiduciaries and other custodians holding Ordinary Shares in their names for others to send proxy materials to and obtain proxies from the beneficial owners of such Ordinary Shares. The Company will bear the cost of soliciting proxies, including postage, printing and handling, and will reimburse the reasonable expenses of brokerage firms and others for forwarding material to beneficial owners of Ordinary Shares. Shareholders wishing to express their position on an agenda item for this Meeting may do so by submitting a written statement (“Position Statement”) to the Company’s offices, c/o Ms. Yael Nevo, at 1 Meizer St., Industrial Zone, Hadera, Israel. Any Position Statement received will be furnished to the Commission on Form 6-K, and will be made available to the public on the Commission’s website at www.sec.gov and in addition at www.magna.isa.gov.il or www.maya.tase.co.il. Position Statements should be submitted to the Company no later than Thursday, June 16, 2011. A shareholder is entitled to contact the Company directly and receive the text of the proxy card and any Position Statement. Following the Meeting, one or more shareholders holding, at the Record Date, Ordinary Shares, which represent at least five percent (5%) of the total voting rights in the Company, which are not held by controlling shareholders of the Company, may review the Proxy Cards submitted to the Company at Company’s offices during business hours. QUORUM AND VOTING REQUIREMENTS On June 1, 2011, the Company had 5,089,811 Ordinary Shares outstanding. At the Meeting, each shareholder of record as of the Record Date will be entitled to one vote for each Ordinary Share held by him or her in respect of each matter to be voted upon. Two or more shareholders, present in person or by proxy and holding or representing shares conferring in the aggregate at least 25% of the voting power of the Company, will constitute a quorum at the Meeting. Shares that are voted in person or by proxy “FOR” or “AGAINST” are treated as being present at the Meeting for purposes of establishing a quorum and are also treated as voted at the Meeting with respect to such matters.Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum for the transaction of business, but such abstentions and broker non-votes will not be counted for purposes of determining the number of votes cast with respect to the particular proposal. If a quorum is not present within thirty minutes from the time appointed for the Meeting, the Meeting will be adjourned to the same day on the following week, at the same time and place.If a quorum is not present within thirty minutes from the time appointed for the adjourned Meeting, the Meeting will be cancelled. The approval of Proposal I requires the affirmative vote of at least a majority of the Shares present, in person or by proxy, and voting on the matter, provided that such a majority includes (i) at least the majority of the total votes of shareholders, who (a) are not controlling shareholders of the Company, or (b) do not have personal interest in the election of Ms. Arad (other than a personal interest unrelated to relationships with a controlling shareholder of the Company), present at the Meeting in person or by proxy (votes abstaining shall not be taken into account in counting the above-referenced shareholder votes); or (ii) the total number of Shares of the shareholders mentioned in clause (i) above that are voted against such proposal does not exceed two percent (2%) of the total voting rights in the Company. Under the Companies Law, a personal interest means a personal interest of a person in an act or transaction of a company, including: (i)a personal interest of that person’s relative (i.e. spouse, brother or sister, parent, grandparent, child as well as child, brother, sister or parent of such person's spouse or the spouse of any of the above); or (ii) a personal interest of another entity in which that person or his or her relative (as defined above) holds 5% or more of such entity’s issued shares or voting rights, has the right to appoint a director or the chief executive officer of such entity, or serves as director or chief executive officer of such entity, including the personal interest of a person voting pursuant to a proxy whether or not the proxy grantor has a personal interest. A personal interest resulting merely from holding the Company’s shares of stock will not be deemed a personal interest. AFTER CAREFUL CONSIDERATION, OUR BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE PROPOSAL DESCRIBED IN THIS PROXY STATEMENT. PROPOSAL I – RE-ELECTION OF MS. ATALYA ARAD TO SERVE AS AN EXTERNAL DIRECTOR OF THE COMPANY FOR ANOTHER THREE YEAR TERM, COMMENCING JULY 10, 2011 At the Meeting, shareholders will be asked to reelect Ms. Atalya Arad as an external director of the Company for another three year term commencing July 10, 2011. Herein below are details regarding Ms. Arad: Ms. Atalya Arad (56) was elected as the Company's external director in 2008, and currently Ms. Arad serves as a member of the Balance & Audit Committee and the Energy committee of the Company. Ms. Arad serves as an External Director of “Bank Otsar Ha-hayal”. Previously, during 2004-2008, Ms. Arad served as the head of the Investigation Department of the Israel Securities Authority. During 2000- 2004, Ms. Arad served as a head of fraud investigations department (chief superintendent) in the Israeli Police. Ms. Arad holds a masters degree in sociology from the Hebrew University of Jerusalem. Ms. Arad notified the Company that she complies with all requirements under the Israeli Companies Law, 5759-1999 (the “Companies Law”) for serving as an external director.In addition, the Board of Directors has determined that Ms. Arad posses accounting and financial expertise, as required under the Companies Law. At the Meeting, it is proposed that the following resolution be adopted: “RESOLVED, to reelect Ms. Atalya Aradas an external director of the Company for another three-year term, commencing July 10, 2011.” OTHER MATTERS The Board of Directors knows of no matters that are to be brought before the meeting other than as set forth in the Notice of General Meeting.If any other matter properly comes before the meeting, the persons named in the enclosed form of proxy are authorized to vote on such matter using their discretion. By Order of the Board of Directors, Yael Nevo Corporate Secretary Hadera, Israel June 6, 2011
